      Case 4:19-cr-02738-RM-JR Document 45 Filed 01/27/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     NICOLE P. SAVEL
 3   Arizona State Bar No. 015958
     BEVERLY K. ANDERSON
 4   Arizona State Bar No. 010547
     Assistant U.S. Attorneys
 5   United States Courthouse
     405 W. Congress Street, Suite 4800
 6   Tucson, Arizona 85701
     Telephone: 520-620-7300
 7   Nicole.savel@usdoj.gov
     Bev.anderson@usdoj.gov
 8   Attorneys for Plaintiff
 9                        IN THE UNITED STATES DISTRICT COURT
10                              FOR THE DISTRICT OF ARIZONA
11
     United States of America,                                CR-19-02738-TUC-RM (JR)
12
                             Plaintiff,
13                                                        GOVERNMENT’S FIRST MOTION
             vs.                                              TO CONTINUE TRIAL
14
     Jan Peter Meister,
15
                             Defendant.
16
17          The United States of America, by and through its undersigned attorneys, hereby
18   moves this Court to continue the trial date for a period of at least 30 days from the current
19   date of February 11, 2020.           It is expected excludable delay under 18 U.S.C. §
20   3161(h)(7)(A)and (B)(iv) will occur as a result of this motion or an order based thereon.
21   Counsel for the government requests the continuance for the following reasons:
22          1.     Defense counsel Brad Roach informed the government last week that the
23   defendant intends to proceed to trial at the first setting, and that he intends to file a motion
24   to sever the counts charged in the superseding indictment, which has not yet been filed.
25          2.      Once notified of the defendant’s intent to proceed, the government began to
26   prepare for trial and contacted all potential witnesses regarding their availability for the
27   February trial date and through to the end of March, should the trial be continued.
28
      Case 4:19-cr-02738-RM-JR Document 45 Filed 01/27/20 Page 2 of 2




 1          3.     The government learned that a material witness in this case, United States
 2   Capitol Police Agent Chris Desrosiers, had already been subpoenaed by the U.S.
 3   Attorney’s Office, Central District of California, to testify at a trial beginning on the same
 4   date, February 11, 2019, in U.S. v. Robert Stahlnecker, CR 19-00394. Agent Desrosiers
 5   is based out of Washington, D.C., which will require travel for any trial settings.
 6          4.     Undersigned counsel was informed by lead counsel for the government in
 7   the Stahlnecker case that their trial is a firm trial date. The AUSA offered to try to work
 8   out scheduling should this case also go to trial and/or should the AUSA determine that
 9   through stipulations Agent Desrosiers is not needed at their trial, but no such stipulations
10   have been made, nor are they expected. Agent Desrosiers is a substantive witness who will
11   be needed throughout the course of the trial against the defendant in the instant case, due
12   to his significant involvement in the investigation.
13          As such, the government requests a 30 day continuance of the current trial date to
14   ensure that all government witnesses material to the case can be present. The present
15   request for a continuance is made in good faith and not for the purpose of delay.
16          Brad Roach, counsel for the defendant, was contacted and indicated that he does
17   have an objection to a continuance of the trial.
18          Respectfully submitted this 27th day of January, 2020.
19
                                                MICHAEL BAILEY
20                                              United States Attorney
                                                District of Arizona
21
                                                s/Nicole P. Savel
22
                                                NICOLE P. SAVEL
23                                              Assistant U.S. Attorney
24
     Copy of the foregoing served electronically or by
25   other means this 27th day of January, 2020, to:
26   Bradley King Roach, Esq.
27
28


                                                 -2-
